DISSENTING MEMORANDUM
Oliver, Chief Judge:
Inasmuch as I filed a dissenting opinion in this case (Reap. Dec. 8062) and refrained from participating in the judgment pursuant to the majority opinion therein, I cannot consistently join in an order vacating said judgment and remanding the case to the trial judge for a new trial. I consider that the sales of the merchandise for consumption in Canada were made in a controlled market and, therefore, the proper basis of value should be export value, which was the entered value. Further, I fail to see wherein the stipulation, referred to in the order of the majority, adds any facts determinative of the law in this case.